DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment and Claim Status
The instant Office action is responsive to the response received February 5, 2021 (the “Response”) and the interview conducted January 26, 2021 (the “Interview”).  In response to the Response and the Interview, the previous (1) the objections to the drawings under 37 C.F.R. §§ 1.83, 1.84; (2) the objection to the Specification under § 1.57(e); (3) objection to claims 1–7, 12, and 15 under § 1.71(a); (4) the rejection of claims 10 and 13 under 35 U.S.C. § 112(b); (5) the rejection of claim 14 under § 101 as not falling within at least one of the four categories of patent eligible subject matter; (6) the rejection of claims 1–16 under § 101 as being directed to an abstract idea without significantly more; and (7) the rejection of claims 7 and 12 under § 103
are WITHDRAWN.
Claims 1–16 are currently pending.  

Claim Rejections – 35 U.S.C. § 112
Claims 15 and 16 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Response to Arguments
	Applicants assert “[o]ne having ordinary skill in the art would recognize the relevant term ‘network interface’ as providing sufficiently definite structure for performing the claimed function.  For example, the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written 
The Examiner is unpersuaded of error.  The Examiner notes the Specification recites “The I/O unit 113 may serve as a network interface” and “[t]he network interface 133 may be configured for . . . .”  Spec. 12:3, 20–25; accord Response 9 (citing Spec. 12:3–9, 20–25).  The Examiner emphasizes “may” here, for these forms of the network interface are merely exemplary.  Moreover, even assuming this form of the network interface is limiting, an I/O unit does not describe sufficient structure.
The Rejection
Accordingly, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  Applicants may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); or
(b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or
(c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function.  For more information, see 37 CFR § 1.175(d) and MPEP §§ 608.01(o) and 2181.

35 U.S.C. § 101
Positive Statement
 Applicants argues “the claimed invention enables broadcasting interactive media that includes user content from one or more user devices of an identified group of user devices.  Thus, Applicants’ amended claim 1 integrates the claim elements into the practical application of broadcasting content more efficiently.”  Response 13.
The Examiner respectfully agrees.  “The Supreme Court has suggested that claims ‘purporting] to improve the functioning of the computer itself,’ or ‘improving] an existing technological process’ might not succumb to the abstract idea exception.”  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (citing Alice Corp. Proprietary Ltd. v. CLS Bank Int’l, 134 S. Ct. 2358-59 (2014)).
Applicants’ Specification discusses the problem to be solved by the invention—broadcasting interactive media content from suitable user devices.  See Spec. 1:24–38.  The Examiner emphasizes “suitable” because the Specification identifies the problem with avoiding unsuitable user devices, namely user devices incapable of delivering or user devices who will send user content in an unsuitable format.  See id. at 1:24–30.  The inventors solved the problem by causing only user devices meeting a set of requirements to send a response.  See id. at 1:36–2:7.  That is, “[t]he group of user devices which respond to the invitation is identified to determine a group of user devices suitable for contributing user content, that is, to determine a group of suitable user devices.”  Id. at 2:10–12.
The claimed invention addresses the problem of broadcasting interactive media content from suitable user devices, namely broadcasting an interactive media broadcast comprising received user content from user devices whom (1) received a set of requirements; (2) received an invitation; (3) produced a 
Therefore, the previous rejection of claims 1-16 under 35 U.S.C. § 101 is withdrawn.

Claim Rejections – 35 U.S.C. § 103
Claims 1–6, 8–11, and 13–16 are rejected under 35 U.S.C. § 103 as being obvious over Mallory et al. (US 2013/0204692 A1; published Aug. 8, 2013) in view of Barber (US 2013/0324228 A1; published Dec. 5, 2013).
Response to Arguments
	Applicants argue “[t]he reference by the Office to Barber for teaching transmission of the requirements is not correct in that Barber’s requirements (Fig. 10, Fig. 11) relate to the content itself rather than to our more technical requirements which focus on those of the user device or its environment.”  Response 15.
	The Examiner is unpersuaded of error.  The Examiner begins by noting that the rejection finds each of Mallory and Barber, on their own, teach or suggest a set of requirements.  Compare Office action 18, mailed Nov. 5, 2020 (finding paragraphs 54 and 55 of Mallory teaches a set of requirements), with id. at 19 (finding Figures 10 and 11 of Barber illustrate a set of requirements).  The See MPEP § 1207.03(a)(II) (Item 3 dealing with relying on fewer than all references in support of an obviousness rejection).
Moreover, the Examiner relies principally on Mallory for teaching many of the recited elements of claim 1.  See Office action 17–19, mailed Nov. 5, 2020.  Of particular note, and as mentioned above, the Examiner finds Mallory teaches a set of requirements.  See id. at 18.  The Examiner further finds Mallory’s set of requirements are not transmitted, turning to Barber to show that transmitting a set of requirements is known in the art.  See id. at 19.  Thus, the Examiner proposes to include Barber’s teaching with Mallory, such that the combined system predictably yields transmitting a set of requirements.  Accordingly, Applicants’ arguments regarding Barber’s alleged individual shortcomings (see Response 15) are unavailing.  Here, the rejection is not based solely on Barber, but rather on the cited references’ collective teachings.  See In re Keller, 642 F.2d 413, 426 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).

	Next, Applicants argue the teachings of Figure 5 and paragraphs 9, 53, 55, and 80 of Mallory 
do not teach or suggest “broadcasting the interactive media broadcast comprising at least part of the received user content from multiple user devices of the identified group of user devices,” as recited in amended claim 1.  First, Mallory’s broadcast of a selected submission is not an “interactive media broadcast.”  Second, Mallory’s broadcast pertains to a single selection, and is not “received user content from multiple user devices of the identified group of user devices.”

Response 15.
Standard Havens Prods., Inc. v. Gencor Indus., Inc., 953 F.2d 1360, 1369 (Fed. Cir. 1991); cf. In re Bond, 910 F.2d 831, 832—33 (Fed. Cir. 1990) (citing Akzo N.V. v. U.S. Inti Trade Comm’n, 808 F.2d 1471, 1479 & n.11 (Fed. Cir. 1986)) (interpretation of references “is not an ‘ipsissimis verbis’ test.”).  
Applicants’ Specification does not define the term “interactive media broadcast.”  Although the Specification recites “[t]he media broadcast may include an interactive television broadcast” (Abstract); “other types of media broadcast, live or recorded, such as Online TV, YouTube, Netflix and other broadcast services” (¶ 5); and “an interactive media broadcast, such as an interactive television broadcast” (¶ 65), the Examiner emphasizes “may” and “such as,” for these forms of the term “interactive media broadcast” are merely exemplary.  
The term “broadcast,” as a noun, is defined as “[a] signal, message, or audio or video program that is broadcast over a communication network.”  The American Heritage Dictionary of the English Language (n def. 2) (5th ed. 2016).  The term “broadcast,” as a verb, is defined as “[t]o make known over a wide area.”  Id. (v def. 2).  The Examiner finds the term “interactive media broadcast,” under a broadest reasonable interpretation consistent with the Specification, is an interactive media signal that is made known over a communication network.
Mallory discloses 
[o]nce the user has completed the initial phases of submission of audition material, the audition process may start using the audition website and other participants.  In various embodiments, the submission may be posted on the audition website for all registrants or 

Mallory ¶ 55.  In addition, Mallory discloses “[t]he audition website may include . . . continuously updated ‘new entries’ video scroll” and “basic ‘top 20’—the 20 contestants who have distinguished themselves based on the number of ‘fans’ they have gathered on the audition website, the largest fan bases and the like.”  Id. ¶ 56.  In addition, Mallory discloses “contestants may view and comment on all other contestant auditions” and “[c]ontestants may also view and comment on all other postings on the site, including those in the archived video library.”  Id. ¶ 57.  
	The Examiner finds Mallory’s audition website, then, teaches an interactive media signal that is made known over a communication network (the claimed “interactive media broadcast”).  The Examiner further finds Mallory’s audition website includes the contestant auditions from other contestants that contestants may view in an archived video library.  The Examiner further finds Mallory’s audition website (the claimed “interactive media broadcast”), then, teaches comprising at least part of a received user content from multiple user devices of an identified group of user devices that submitted their auditions (the claimed “identified group of user devices”).

The Rejection
Regarding claim 1, while Mallory teaches a computer-implemented method of determining a group of user devices (fig. 1, items 112–118; ¶¶ 11–18) suitable for contributing user content (“upload an artistic performance piece associated with the user, such as a music or a video clip, via a computer network to an online performance venue for audition, viewing, ranking, competition, and other actions by other participants and commercial entities” at ¶ 9; “a music file created by the user of his own musical performance” at ¶ 53) to an interactive media broadcast 
a set of requirements (“entry requirements” at ¶ 55; “a music file may have to be shorter than five minutes when played, or the size of the music file may be limited to 2.5 MB” at ¶ 54; “play-length of the file is longer than a prescribed amount of time” and “a minimum quality requirement or other criteria such as genre for a particular contest” at ¶ 55), 
a first plurality of user devices (fig. 1, items 112–118), 
each user device (fig. 1, items 112–118) among the first plurality of user devices having a set of capabilities (the capability to produce an “artistic performance piece” at ¶ 9; “receiving and sending a message over a network, such as wireless network 110, or the like” at ¶ 12; “a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format), to allow the audition website server to organize” at ¶ 53), the set of requirements relating to using at least part of the user content in the interactive media broadcast, 
transmitting an invitation (fig. 5; “artistic audition webpage” at ¶ 52) to a second plurality of user devices (those fig. 1, items 112–118 that register at fig. 3, profile build at fig. 4, and reach the artistic audition webpage fig. 5; ¶ 53), the invitation being configured to cause a user device (among fig. 1, items 112–118) to produce a conditional response (“the user may upload a music file created by the user of his own musical performance” at ¶ 53; fig. 5, item 504) if the set of capabilities of the user device matches the set of requirements, and 
identifying, by the processor, an identified group of user devices (“after the user has registered and completed his profile, the user may proceed to submit his audition material in phase III of the process” at ¶ 53) among the second plurality of user devices from which a conditional response was received,

broadcasting the interactive media broadcast (“The site may select among such challenge contests for broadcasting thereof on the site” at ¶ 80; “the submission may be posted on the audition website for all registrants or members of the audition site to view, rate/score, comment on, challenge, or otherwise interact with” at ¶ 55; ¶¶ 56–57) comprising at least part of the received user content (“if the content of the file does not meet a minimum quality requirement or other criteria such as genre for a particular contest, the submission may be disqualified and not posted” at ¶ 55) from multiple user devices (“the submission may be posted on the audition website for all registrants or members of the audition site to view, rate/score, comment on, challenge, or otherwise interact with” at ¶ 55; ¶¶ 56–57) of the identified group of user devices (“after the user has registered and completed his profile, the user may proceed to submit his audition material in phase III of the process” at ¶ 53),
Mallory does not teach, in italics, transmitting the set of requirements to a first plurality of user devices.
Barber teaches transmitting a set of requirements (fig. 10, item 1002; fig. 11, item 1100) to a first plurality of user devices (fig. 1, item 120; fig. 2, item 210).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Mallory’s set of requirements to be transmitted to Mallory’s first plurality of user devices as taught by Barber to allow users to first understand the requirements of a competition before entering the competition.  For example, a user wants to know, before creating a music file, if the user’s computer supports “a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format).” Mallory ¶ 53
claim 2, Mallory teaches selecting a selected group of user devices (“weekly and/or monthly winners may be announced” at ¶ 62; “contest winners within each performance or musical category” at ¶ 92) from the identified group of user devices (“the submission may be posted on the audition website for all registrants or members of the audition site to view, rate/score, comment on, challenge, or otherwise interact with” at ¶ 55). 
Regarding claim 3, Mallory teaches wherein the selected group of user devices includes all user devices (Mallory at least suggests the instance that all of those that submitted a file at fig. 5 are the winners at ¶¶ 62, 921) from which a conditional response was received. 
Regarding claim 4, while the Mallory/Barber combination teaches wherein transmitting the set of requirements and transmitting the invitation is carried out in multiple transmissions, the Mallory/Barber combination does not teach a single transmission. 
Mallory teaches a single transmission (e.g., “FIG. 3 shows an example artistic audition webpage configured for user registration” at ¶ 5).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the transmitting of the set of requirements and the transmitting the invitation to be a single transmission as taught by Mallory to reduce needed processing power.  Moreover, the court in In re Larson, 340 F.2d 965 (CCPA 1965) held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious Larson, 340 F.2d at 968; see also MPEP 2144.04 (citing Larson).
Regarding claim 5, Mallory teaches wherein the requirements relate to at 
least one of: user device characteristics, connection characteristics, sensory 
data, location data, user environment, media capture conditions (“a music file may have to be shorter than five minutes when played, or the size of the music file may be limited to 2.5 MB” at ¶ 54; “play-length of the file is longer than a prescribed amount of time” and “a minimum quality requirement or other criteria such as genre for a particular contest” at ¶ 55), and user personal data. 
Regarding claim 6, Mallory teaches establishing a connection (fig. 1, items 106, 108; ¶ 16) with each user device of the identified group of user devices to receive the user content. 
Regarding claim 8, while Mallory teaches a computer-implemented method for a user device (fig. 1, items 112–118; ¶¶ 11–18) to contribute user content (“upload an artistic performance piece associated with the user, such as a music or a video clip, via a computer network to an online performance venue for audition, viewing, ranking, competition, and other actions by other participants and commercial entities” at ¶ 9; “a music file created by the user of his own musical performance” at ¶ 53) to an interactive media broadcast (“The site may select among such challenge contests for broadcasting thereof on the site” at ¶ 80), the method comprising: 
a set of requirements (“entry requirements” at ¶ 55; “a music file may have to be shorter than five minutes when played, or the size of the music file may be limited to 2.5 MB” at ¶ 54; “play-length of the file is longer than a prescribed amount of time” and “a minimum quality requirement or other criteria such as genre for a particular contest” at ¶ 55) relating to using at least part of the user content in the interactive media broadcast, wherein the set of requirements related 
receiving an invitation (fig. 5; “artistic audition webpage” at ¶ 52) configured to cause the user device to produce a response (“the user may upload a music file created by the user of his own musical performance” at ¶ 53; fig. 5, item 504) if the set of requirements matches the set of capabilities, 
comparing (“the contents of the submission may be previewed by a site manager or editor to verify conformance with entry requirements” at ¶ 55), by a processor, the set of requirements with a set of capabilities (the capability to produce an “artistic performance piece” at ¶ 9; “a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format), to allow the audition website server to organize” at ¶ 53) stored in the user device, and  
transmitting (“being posted” at ¶ 55; “the submission may be posted on the audition website for all registrants or members of the audition site to view, rate/score, comment on, challenge, or otherwise interact with” at ¶ 55) the response if the set of requirements matches the set of capabilities, and
transmitting (“the submission may be posted on the audition website for all registrants or members of the audition site to view, rate/score, comment on, challenge, or otherwise interact with” at ¶ 55) the user content,
Mallory does not teach, in italics, (1) receiving the set of requirements; and (2) the user device performing the comparing and transmitting method-steps for the user device to determine its suitability to contribute the user content.
Barber teaches a user device (fig. 1, item 120) receiving a set of requirements (fig. 10, item 1002; fig. 11, item 1100).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Mallory’s user device to receive the set of 
Mallory teaches a site manager performing the comparing and transmitting method-steps for the site manager to determine its suitability to contribute the user content (¶ 55).  Moreover, Mallory teaches a user device (fig. 1, items 112–118; ¶¶ 11–18) performing operations (e.g., registering at fig. 3 and ¶ 43; and profile building at fig. 4 and ¶ 47).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Mallory’s user device (fig. 1, items 112–118; ¶¶ 11–18) to perform the comparing and transmitting method-steps, thereby allowing the user device to determine its suitability to contribute the user content.  By allowing the user device to perform the comparing and transmitting method-steps, computing resources used by Mallory’s site manager are freed to allow the site manager to perform other tasks needed to manage the site.  
Regarding claim 9, Mallory teaches wherein the set of capabilities (the capability to produce an “artistic performance piece” at ¶ 9; “a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format), to allow the audition website server to organize” at ¶ 53) includes auxiliary capabilities (Mallory at least suggests all items 112–118 are capable of producing an “artistic performance piece” at ¶ 9, and possess “a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format), to allow the audition website server to organize” at ¶ 53) of an auxiliary user device (fig. 1, items 112–118; ¶¶ 11–18) with which the user device is able to communicate (through fig. 1, item 110).
claim 10, Mallory does not teach further comprising forwarding the set of requirements to the auxiliary device, and preferably also receiving auxiliary capabilities from the auxiliary user device.
Barber teaches forwarding a set of requirements (fig. 10, item 1002; fig. 11, item 1100) to an auxiliary device (fig. 1, item 120).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Mallory’s set of requirements to be forwarded to Mallory’s auxiliary device as taught by Barber to allow users to first understand the requirements of a competition before entering the competition.  For example, a user wants to know, before creating a music file, if the user’s computer supports “a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format).”  Mallory ¶ 53.
Regarding claim 11, Mallory teaches including at least one capability (“a format for the file, such as MP3 (a common audio file format) or WMP (Windows Media Player format), to allow the audition website server to organize” at ¶ 53) of the set of capabilities in the conditional response. 
Regarding claim 13, Mallory teaches requesting user input (at figs. 3–4), and preferably also receiving user input (at figs. 3–4; ¶¶ 43–51), and more preferably including user input in the conditional response (“the user may upload a music file created by the user of his own musical performance” at ¶ 53; fig. 5, item 504). 
Regarding claim 14, Mallory teaches a software program product (fig. 1, items 102, 104, 112–118; fig. 2, item 200) comprising a tangible carrier (¶ 12; fig. 2, item 206) storing instructions which cause a processor (¶ 12; fig. 2, item 204) to carry out the method according to claim 8.  Thus, references/arguments equivalent to those present for claim 8 are equally applicable to claim 14.
claim 15, Mallory teaches a media broadcast system (fig. 1, item 100) configured for transmitting an interactive media broadcast (“The site may select among such challenge contests for broadcasting thereof on the site” at ¶ 80) to user devices (fig. 1, items 112–118), which broadcast system comprises: a network interface (fig. 2, item 236) and a processor (fig. 2, item 204) configured for performing operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 15.
Regarding claim 16, Mallory teaches a user device (fig. 2, item 200) configured to determine its suitability to contribute user content to an interactive media broadcast (“The site may select among such challenge contests for broadcasting thereof on the site” at ¶ 80), the user device comprising: a network interface (fig. 2, item 236) and a processor (fig. 2, item 204) configured for performing operations according to claim 8.  Thus, references/arguments equivalent to those present for claim 8 are equally applicable to claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 20070244585 A1.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 (CCPA 1976); see also In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); MPEP § 2144.05.